Citation Nr: 0123841	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama

                                     
THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1972 to December 
1974.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 RO decision 
which denied an increase in a 10 percent evaluation for 
service-connected hemorrhoids.  The Board affirmed the RO 
determination in an October 1999 decision.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In February 2001, the VA filed an unopposed 
Motion for Remand and to Stay Proceedings.  By Order dated 
February 27, 2001, the Veterans Claims Court vacated the 
Board's October 1999 decision, and remanded the case pursuant 
to 38 U.S.C.A. § 7252(a).  


REMAND

In light of the Motion for Remand and to Stay Proceedings and 
the Veterans Claims Court's Order and the change in the law 
discussed below, the Board finds that due process requires a 
remand of the case.  

Historically, the Board notes that service connection for 
hemorrhoids was established in a June 1986 RO decision with a 
noncompensable evaluation.  In a March 1992 RO decision, the 
evaluation for hemorrhoids was increased to 10 percent 
disabling.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The most recent VA examination related to the veteran's 
service-connected hemorrhoids is dated in March 1998.  At 
that time, it was noted that the veteran had minor bleeding 
from his hemorrhoids, occurring every 2-3 days.  The examiner 
related that the veteran did not have anemia; however, 
laboratory confirmation of such is not of record.  The Board 
notes that the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)) (West Supp. 2001).  Given the nature of this 
case, the Board concludes that an additional VA examination, 
which includes all appropriate laboratory studies, is 
necessary to determine the nature and severity of the 
veteran's hemorrhoidal disability.  

Private medical evidence of record includes an April 1995 
private operative report which reflects a preoperative 
diagnosis of blood in the stool and heme positive stool with 
abdominal pain and cramps.  The report notes that the veteran 
underwent a full colonoscopy with polypectomy.  The veteran's 
private physician, Jerry V. Mosley, M.D. indicated in a 
statement that the veteran was under his care for 
hemorrhoidal bleeding for over a year.  A January 1998 
private treatment note from Dr. Mosley shows a diagnostic 
impression of hemorrhoids.  Additional medical records 
related to such treatment were not included in the claims 
file.  Since it appears that additional relevant medical 
records may exist, such should be obtained as part of the 
VA's duty to assist.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The RO should obtain and associate with the claims 
file all outstanding pertinent medical records, particularly 
clinical treatment records from Dr. Mosley and any additional 
records pertaining to the 1995 colonoscopy.  Clearly the 
assistance of the appellant and his representative will be 
needed to obtain those records.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  In fact, he is free 
to obtain the records of private treatment and submit them to 
the RO for consideration.

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private or VA) who 
have provided him with treatment for a 
hemorrhoidal disorder not already 
associated with the claims file.  To the 
extent that there are non-governmental 
records listed, the appellant and his 
representative should provide either the 
records or a release so that the RO may 
obtain the records, whichever is 
indicated.  After securing the necessary 
releases, the RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159.  

2. Thereafter, the RO should have the 
veteran undergo a VA gastrointestinal 
examination to determine the nature and 
severity of the service-connected 
hemorrhoids.  Any indicated laboratory 
tests and studies should be performed.  
All subjective complaints and objective 
findings should be reported in detail.  
The claims folder should be made available 
to and reviewed by the doctor in 
conjunction with the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the new regulations are 
fully complied with and satisfied.  For 
further pertinent guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


